Per Curiam.
Plaintiff-appellee, Roger L. Liberty, filed his petition to dissolve the common-law marriage of the parties. The marriage was based on the fact that the parties had lived in Kansas for some time during the time they lived together from 1974 to July 26, 1985, the time of the filing of the petition. Respondent-appellant, Luann M. Liberty, also prayed for a dissolution. The trial court dissolved the marriage and granted physical custody of the parties’ four minor children to plaintiff, while retaining legal custody in the court. Respondent has appealed, assigning as error the custody order.
*701We have reviewed the record de novo and find no abuse of the trial court’s discretion in this custody order. We have held that child custody determinations are matters initially entrusted to the sound discretion of the trial court, and, on appeal, the judgment of the trial court will be affirmed in the absence of an abuse of that discretion. Ainsworth v. Ainsworth, 224 Neb. 160, 396 N.W.2d 285 (1986). The judgment of the trial court is affirmed.
Affirmed.
Krivosha, C. J., riot participating.